IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-60905



JOSE ROBERTO PALACIOS-CASTRO,

                                           Petitioner,

versus

JOHN ASHCROFT,
U.S. ATTORNEY GENERAL,

                                           Respondent.

                       --------------------
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                        BIA No. A91-021-104
                       --------------------
                           March 7, 2002
Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Roberto Palacios-Castro petitions for review of an

order of the Board of Immigration Appeals (BIA) holding that

Palacios-Castro’s state conviction for felony driving while

intoxicated was an aggravated felony warranting his removal from

this country.    The respondent has moved to dismiss the petition

for review and to remand the case to the BIA for reconsideration

in light of United States v. Chapa-Garza, 243 F.3d 921, 927 (5th

Cir. 2001).    Palacios-Castro has replied to the respondent’s

motion to remand.   He contends that his petition should be


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60905
                                 -2-

dismissed without prejudice because it is unclear whether INS v.

St. Cyr, 121 S. Ct. 2271 (2001), deprives this court of

jurisdiction over the petition.    Palacios-Castro does not oppose

the respondent’s motion to the extent that it seeks remand to the

BIA.    Contrary to Palacios-Castro’s assertion, St. Cyr does not

deprive this court of jurisdiction over his petition for review,

as it is materially distinguishable from the instant case.     See
121 S. Ct. at 2275, 2286-87.

       Palacios-Castro’s petition for review is GRANTED.   The order

of the BIA is VACATED, and this case is REMANDED to the BIA for

disposition consistent with Chapa-Garza, 243 F.3d at 927.     All

other outstanding motions are DENIED.